Proceeding pursuant to CPLR article 78 in the nature of mandamus, inter alia, to compel the respondent Gustin L. Reichbach, a Justice of the Supreme Court, Kings County, to decide the petitioner’s motion pursuant to CPL article 440 in a criminal proceeding entitled People v Scafidi pending in that court under indictment Nos. 13366/90 and 7433/92. Application by the petitioner to prosecute this proceeding as a poor person.
Ordered that the application to prosecute this proceeding as a poor person is granted to the extent that the filing fee imposed by CPLR 8022 (b) is waived, and the application is otherwise denied as academic; and it is further,
Adjudged that the petition is denied and the proceeding is dismissed as academic, without costs or disbursements.
The petitioner’s motion was decided by order of the Supreme Court, Kings County, dated May 13, 2009. Accordingly, this proceeding is academic. Rivera, J.P., Dillon, Balkin and Austin, JJ., concur.